Citation Nr: 0816595	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-38 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1952 to 
July 1954.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a January 2003 rating decision in which 
the RO denied the veteran's claim of service connection for 
PTSD.  In January 2004, the veteran filed a notice of 
disagreement (NOD). A statement of the case (SOC) was issued 
in October 2004, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in October 2004.

In April 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).

In April 2007, the Board denied service connection for PTSD.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2008 Order, the Court granted a  joint motion filed 
by representatives of both parties, vacating the Board's 
January 2006 decision, and remanding the matter to the Board 
for compliance with the instructions in the joint motion. 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, at the 
time of the rating decision on appeal and throughout much of 
the pendency of this appeal, the veteran was represented by 
the Disabled American Veterans, a veteran's service 
organization.  However, since July 2007, the veteran has been 
represented by a private attorney.  The Board recognizes the 
change in representation.


REMAND

In light of instructions raised in the joint motion, and the 
Board's review of the claims file, further RO action on this 
matter is warranted.

In the April 2007 decision vacated by the Court, the Board 
denied service connection for PTSD on the basis that there 
was no competent medical evidence that the veteran meets, or 
has ever met, the diagnostic criteria for PTSD.  However, in 
the joint motion, the parties indicated that progress notes 
from the Providence VA medical center (VAMC) contains a 
diagnosis of PTSD in October 2006, and treatment at the PTSD 
clinic in February 2007.  The Board did not consider these 
VAMC medical records that predated the Board's decision, 
which were constructively before the Board when it rendered 
its decision, even though the actual records were not 
associated with the claims file.  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  The Board commits remandable error if it 
does not obtain these records.  Id; see also 38 U.S.C.A. § 
5103A(c) (requiring VA to obtain pertinent VA records).  The 
parties indicated that remand of this matter-for initial 
consideration of this evidence by the Board-is warranted.   

Hence, on remand, the RO should obtain all outstanding 
medical records from the Providence VAMC from June 2002 to 
October 2004 and from December 2004 to the present and from 
the Boston VAMC from June 2002 to the present that 
specifically pertain to the treatment, evaluation and 
diagnosis of PTSD, and other psychiatric conditions, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005) as regards requesting records from Federal facilities.  
In addition, March 2005 Warwick, Rhode Island Vet Center 
records reflect that the veteran was referred to and also 
receives treatment at the New Bedford Vet Center; however, no 
records are associated with the claims file.  The RO also 
must obtain all outstanding records pertaining to the 
treatment, evaluation, and diagnosis of PTSD, and other 
psychiatric conditions from the New Bedford Vet Center, dated 
from March 2005 to the present.
The Board also finds that other specific development of the 
claim is warranted.  

In October 2002, the RO was informed that the veteran's 
service records were shown to have been destroyed in a fire 
at the National Personnel Records Center (NPRC).  Where a 
veteran's service records are unavailable through no fault of 
his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991).  

Here, the Board finds that, on remand, the RO should assist 
the veteran to secure evidence from alternative sources to 
substantiate his claims of the occurrence of an in-service 
stressor for his PTSD.  In this regard, the Board notes that 
in January 2004, the veteran returned to the RO a completed 
NA Form 13075 (Questionnaire about Military Service) to allow 
the RO to reconstruct his service records personnel files..  
However, it does not appear that the RO provided this 
information to the National Personnel Records Center (NPRC) 
and the service department in an effort to further assist the 
veteran. There was also no effort to obtain morning reports 
or other alternative records, which may indicate that the 
veteran was treated for a psychiatric residual from an in-
service physical assault, which he asserts as one of his 
stressors in a March 2005 Rhode Island Vet Center treatment 
record.  The RO is reminded that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See 38 C.F.R. § 3.159(c).

The Board further notes that, in this case, the veteran is 
contending that his PTSD is due, at least in part, to 
stressors including witnessing truckloads piled high with 
dead Korean bodies, demonstration in Pusan, Korea (May 
1953/1954 for Communist Day/May Day), having to restrain one 
of his comrades from shooting at civilians, being witness to 
a dead soldier who was "all shot up," and having friends 
killed in action, whose first names the veteran could only 
remember "Joe-Joe" in 1953 and "Smitty."  Given the nature 
of the stressors and/or the limited information provided, it 
appears that none of these stressors, as presented, is 
independently verifiable.

However, the veteran also has stated that he was assaulted 
while seeking medical treatment on two separate occasions 
during service.  A November 2004 Providence VAMC record 
reflects that the veteran reported being molested in Korea 
and that he still has nightmares about it.  A March 2005 
treatment record from the Warwick, Rhode Island Vet Center 
reflects that the veteran described a situation during 
service where he was attacked and sexually assaulted by 
fellow soldiers in a Korean club.  However, the veteran also 
stated he has no memory of this event, but was told by 
bystanders when he became conscious that he was beaten and 
assaulted.  

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the account of 
the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See 38 C.F.R. § 3.304(f)(3).  VA 
may not deny PTSD claims based on personal assault without 
first advising claimants that evidence from sources other 
than the veteran's service records may help prove the 
stressor occurred.  The RO has not provided the veteran with 
notice pursuant to 38 C.F.R. § 3.304(f)(4).

Accordingly, on remand, the RO should invite the veteran to 
submit information or evidence pertinent to the claim on 
appeal.  The RO's letter should advise the veteran of the 
evidence necessary to support the claim for service 
connection for PTSD as due to personal assault, and the 
alternative means for establishing the occurrence of the 
claimed in-service stressor.  (The letter should clearly 
advise the appellant that evidence from sources other than 
the appellant's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allow him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence, under 38 C.F.R. § 3.304(f)(3).  s  The RO should 
also invite the appellant to submit all pertinent evidence in 
his possession, and ensure that its notice to the appellant 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)--particularly as regards disability 
ratings and effective dates-as appropriate..  The RO should 
explain that the veteran has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007). 

Given the assessments of PTSD of record-to include as 
reflected in a medical opinion submitted directly to the 
Board in April 2008-and the additional evidence that may be 
associated with the record, the Board finds that a medical 
opinion-based on  examination of the veteran  and full 
consideration of his documented history and assertions-is 
needed to resolve the question of whether the veteran, in 
fact, meets the diagnostic criteria for PTSD as a result of 
his claimed in-service assault.  In so doing, the examiner 
must make first render a determination as to whether the 
record tends to establish that the appellant's alleged 
personal assault actually occurred.   See 38 C.F.R. § 
3.304(f)(3).  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at a VA medical facility.  
The veteran is hereby advised that failure to report to a 
scheduled examination, without good cause, may result in 
denial of the claim (as the original claim for service 
connection will be considered on the basis of  the evidence 
of record).   See 38 C.F.R. § 3.655  (2007).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the pertinent VA 
medical facility.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for PTSD.  The RO's adjudication of the claim 
should include consideration of additional evidence-
consisting of a December 2007 statement from J.R. Ruggiano, 
M.D, newspaper clippings, and the statement of the veteran's 
wife-submitted directly to the Board in April 2008 without a 
waiver of initial RO consideration of the evidence.  See 38 
C.F.R. §§ 19.31, 19.37, 20.1304 (2007).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Providence VAMC from June 2002 to October 
2004 and from December 2004 to the 
present and from the Boston VAMC from 
June 2002 to the present all outstanding 
records of evaluation and/or treatment 
for PTSD, and other psychiatric 
disorders.  The RO should also obtain all 
outstanding records pertaining to the 
evaluation and/or treatment for PTSD, and 
other psychiatric disorders from the New 
Bedford Vet Center, dated from March 2005 
to the present. The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  The RO should undertake all 
appropriate action to locate the 
veteran's missing service medical and 
personnel records, to include but not 
limited to contacting the NPRC and the 
Department of the Army.  Each contacted 
entity should be provided a copy of the 
completed NA Form 13075 that the veteran 
submitted in January 2004.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his attorney a VCAA-compliant letter 
inviting the veteran to provide 
additional evidence and/or information 
pertinent to his claim for service 
connection for PTSD.  The RO should 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO's letter should provide notice of 
the  information and evidence needed to 
establish service connection for PTSD due 
to a personal assault, providing  
specific notice of the provisions of 38 
C.F.R. § 3.304(f)(3) (2007).  The  RO 
should clearly advise the veteran  that 
evidence from sources other than his 
service records, such as evidence of 
behavior changes, may constitute credible 
supporting evidence of the stressor and 
allow him the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence, under 
38 C.F.R. § 3.304(f)(3).

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
disability ratings and effective dates, 
as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period). 

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by  
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

After examining the veteran and  
reviewing the claims file, the examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that the alleged in-service 
personal assault described by the veteran 
actually occurred.  In rendering this 
opinion, the examiner should identify 
specific evidence, to include behavior 
changes, if any, that tend to support the 
occurrence of the personal assault.

If the examiner determines that the 
claimed in-service personal assault 
occurred, he or she should then opine 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater  
probability) the veteran has PTSD as a 
result of such personal assault.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria are met, and comment 
upon the link between the current 
symptomatology and the veteran's verified 
stressor.
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to particularly include evidence 
submitted to the Board in April 2008 and 
all other evidence added to the record 
since the RO's January 2007 SSOC) and 
legal authority. 

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



